—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals from an order of disposition of the Family Court, Nassau County (Medowar, J.), dated December 9, 1998, which, after a fact-finding hearing, terminated his parental rights and transferred guardianship and custody of the subject child to the Department of Social Services for adoption.
Ordered that the order of disposition is affirmed, without . costs or disbursements.
Based on testimony that the appellant visited the child once and had no further contact with her from February 7, 1996, until the petition was filed on August 6, 1996, the Family Court found that the child was permanently neglected and abandoned. While we disagree with the finding that the child was permanently neglected (see, Matter of Sheila G., 61 NY2d 368), the evidence clearly supports a finding of abandonment (see, Matter of Commissioner of Social Servs. [Anthony R.] v Nelson R., 226 AD2d 630; Social Services Law § 384-b [5] [a]).
The appellant’s contention that he is entitled to a suspended judgment pursuant to Family Court Act § 633 is unpreserved for appellate review and, in any event, is without merit (see, Matter of Joseph Jerome H., 224 AD2d 224). Santucci, J. P., Luciano, Feuerstein and Adams, JJ., concur.